DETAILED ACTION / EXAMINER’S AMENDMENT
This Allowability Notice is responsive to the Restriction/Election Response filed on 03/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
A Restriction/Election Response filed on 03/15/2021, responding to the Restriction/Election Requirement mailed on 01/14/2021, has been acknowledged and entered into the record. The present Allowability Notice is made with all the claimed limitations being fully considered. 

Election/Restrictions
Applicant’s election of Group II Invention, drawn to a method of fabricating a spin-torque magneto-resistive random access memory (STT-MRAM) device, in the reply filed on 03/15/2021 is acknowledged and entered into the record. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of Claims 1-8 directed to an invention that was non-elected without traverse.  Accordingly, an Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
Cancel claims 1-8.

Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 9, the applied prior art neither anticipates nor renders obvious the claimed method of fabricating a spin-torque magneto-resistive random access memory (STT-MRAM) device comprising co-planarizing a dielectric layer with an uppermost surface of the remainder of the reference layer in the tertiary stack and angled-etching the redeposited metal lining the tertiary stack above the dielectric layer and the remainder of the dielectric material in the tertiary stack. 
Regarding claim 17, the applied prior art neither anticipates nor renders obvious the claimed method of fabricating a spin-torque magneto-resistive random access memory (STT-MRAM) device comprising forming a dielectric spacer on a side wall of the MTJ; etching to a bottom contact to continue patterning of the MTJ with the dielectric spacer; forming a dielectric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toko (US 2014/0284736; see, e.g., FIG. 4, FIG. 5, FIG. 6, FIG. 12) teaches etching an initial stack comprising reference 10Z, barrier 12Z, free 11Z and hard mask layers 14Z to an etch-stop layer e.g., top surface of 12 (12 is also used as a stopper layer) at or below a lowermost surface of the free layer 11 to form a secondary stack of remainders of the free 11 and hard mask layers 14; depositing dielectric material 19 onto the etch-stop layer e.g., top surface of 12 and redeposited metal 15 lining the secondary stack 11, 14; etching the barrier 12 and reference layers 10X to form a tertiary stack of the secondary stack 11, 14, the redeposited metal 15 and remainders of the dielectric material 19 and the barrier 12 and reference layers 10X.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
03/17/2021